IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-30138
                                     Summary Calendar



MARSHA HARRIS,
                                                            Plaintiff-Appellant,
                                             versus

BUDDY WILSON; LLOYD MOSSEY;
DERRICK EVANS; JOHN LAWTON
                                                            Defendants-Appellees.

                   _________________________________________
                      Appeal from the United States District Court
                         for the Middle District of Louisiana
                               USDC No. 99-CV-258-D
                   _________________________________________
                                    July 19, 2001


Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*

       Marsha Harris appeals the summary judgment dismissal of her claims under

42 U.S.C. §§ 1983 and 1985 and the dismissal, without prejudice, of her state law

claims against Richard “Buddy” Wilson, Constable of the City of Baton Rouge, and
deputy constables Lloyd Mossey, Derrick Evans, and John Lawton.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       A full examination of the summary judgment evidence compels our agreement
with the district court that the undisputed facts establish that the deputies were

within their legal authority in being present on the Harris property in an attempt to

arrest Broderick Hatter, that the defendants did not enter Harris’ residence, and that
they did not touch Harris or arrest her.

       Harris contends on appeal that the deputies engaged in unlawful intimidation

by issuing a summons to her for questioning the propriety of their actions. This

claim was not raised in the complaint, as amended, and we “will not allow a party to
raise an issue for the first time on appeal merely because a party believes that he
might prevail if given the opportunity to try a case again on a different theory."1
       The district court dismissed Harris’ federal property damage claim, referring

to the Parratt/Hudson doctrine.2 Harris neither argues nor submits authorities on the
district court’s application of the Parratt/Hudson doctrine and we have no occasion

to address it.3
       AFFIRMED.




       1
        Forbush v. J.C.Penney Co., 98 F.3d 817, 822 (5th Cir. 1996).
       2
       Parratt v. Taylor, 451 U.S. 527 (1981), overruled on other grounds, Daniels v. Williams,
474 U.S. 327 (1986); Hudson v. Palmer, 468 U.S. 517(1984).
       3
         Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744
(5th Cir. 1987).
                                               2